USDC IN/ND case 3:20-cv-00441-DRL-MGG document 10 filed 07/08/20 page 1 of 6


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 BRANDON LEE SCROGGIN,

                         Plaintiff,

         v.                                              CAUSE NO. 3:20-CV-441-DRL-MGG

 GALIPEAU et al.,

                         Defendants.

                                       OPINION AND ORDER

       Brandon Lee Scroggin is incarcerated at Westville Correctional Facility. He filed a complaint

and a motion for a preliminary injunction. “A document filed pro se is to be liberally construed and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the complaint and dismiss it if the

action “is frivolous, malicious, or fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.”

       Mr. Scroggin’s complaint is forty-two pages long, handwritten in small print; he names thirty-

two defendants. Most of his claims don’t arise out of the same common nucleus of operative of facts,

and they’re too separated by time, locations, and different defendants to be related under Federal Rule

of Civil Procedure 20(a)(2).

       Mr. Scroggin’s complaint begins in April 2019. He alleges that Lt. Creasy and Sgt. Daniel Diaz

told other inmates in his dorm (the 8-Dorm) that he snitched on a fellow inmate. He claims that, as a

result, the inmates assaulted him numerous times. He complained to the Department of Internal

Investigations and was moved to a different location. However, a month later, he was moved back,

with Lt. Creasy, Sgt. Diaz—and now Captain Farley—telling the dorm inmates again that Mr. Scroggin
USDC IN/ND case 3:20-cv-00441-DRL-MGG document 10 filed 07/08/20 page 2 of 6


was a snitch. Mr. Scroggin refused to move but was forced to comply after Sgt. Cartagenna slammed

his face in the concrete.

        The complaint then seemingly moves forward nine months, and Mr. Scroggin is now in the

O-dorm. It is not clear who assigned him to O-dorm or when he was assigned to O-dorm. He claims

that in January 2020, another inmate—L.C.—raped him in revenge for snitching on L.C.’s associates.

Mr. Scroggin called the #80 hotline to report the rape but no investigation was initiated. A month

later, on February 3, 2020, he was going to the cafeteria when he was thrown over a railing by other

inmates for being a snitch. He called the #80 hotline again and, though he claims that his pleas were

being ignored, he was moved out of the O-dorm two days later, on February 5.

        That day, Cpt. Armstrong and Sgt. Livers took him to the C-1 dorm, but he protested because

he had a protective order against F.S. who was housed there. Mr. Scroggin saw F.S. and tried to get

out of the C-1 dorm but was wrestled down by Cpt. Armstrong, Sgt. Livers, and Sgt. Diaz. According

to him, Sgt. Livers and Sgt. Diaz punched him in the ribs, causing them to break. Mr. Scroggin later

asked for medical help, but Sgt. Diaz used a TASER device.

        Mr. Scroggins dedicates the next twenty-five pages of his complaint to the time period from

February 8 until May 18, 2020, and his efforts to have the Department of Internal Investigations

investigate his claim that he was raped and assaulted. He alleges numerous times that different

defendants laughed at him when he told them that he had been raped and didn’t take him seriously.

He also claims that his right to privacy was violated when he was forced to describe his rape to various

person from within his cell with other inmates overhearing in nearby cells. Along with this, he explains

how he was on-and-off suicide watches and hunger strikes because he was afraid of being moved into

the general population. He claims that around February 20, he was deprived by medical staff of

adequate medical care.




                                                   2
USDC IN/ND case 3:20-cv-00441-DRL-MGG document 10 filed 07/08/20 page 3 of 6


        Dispersed in this narrative are Mr. Scroggin’s claims that the guards used unreasonable force

against him in violation of the Fourth Amendment to the United States Constitution. Mr. Scroggin

claims that on February 18, 2020, as he was taken against his will from medical housing to 6-C dorm,

he headbutted an inmate after which Anthony Parham took him down to the ground and then walked

him past two cells with his fingers dug into his neck. He claims that someone then smashed his face

into the wall. He also claims that Cpt. Herr picked him up off the ground and smashed his face into

the floor. On March 14, a day when he was being moved from one place to another, Sgt. Jones made

him fall and break his face. And on May 9, Officer Timmons allegedly slammed his hand without

provocation when he placed it in the food slot to receive his meal. In between all those dates he

mentions countless encounters with the nurses, investigators, guards, the Warden and the Assistant

Warden. He wanted each of them to do something about investigating his rape and assaults and to

ensure that he isn’t moved into general population.1

        Plaintiffs may bring multiple unrelated claims against a single party, but unrelated claims

against different defendants belong in different suits. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)

(“[M]ultiple claims against a single party are fine, but Claim A against Defendant 1 should not be

joined with unrelated Claim B against Defendant 2. Unrelated claims against different defendants

belong in different suits . . . .”). Here, Mr. Scroggin’s claims fall into several unrelated categories: failure

to protect him in April 2019; multiple unrelated instances of the guards using excessive force beginning

in February 2020; and failure to provide appropriate medical care during his hunger strikes and while

on suicide watch. Each of these claim categories and sub-categories involve different defendants in

unrelated circumstances.



1
  While claiming that the prison officials refused to investigate his rape claim, Mr. Scroggin also
describes that two officials from the Department of Internal Investigations told him on February 14
that they reviewed a video recording from nearby his cell but could not find anything to support his
claim. He was also told that the investigation was closed because of his lack of cooperation.


                                                       3
USDC IN/ND case 3:20-cv-00441-DRL-MGG document 10 filed 07/08/20 page 4 of 6


        Another category is Mr. Scroggin’s claims that various officials failed to investigate his rape

complaint. But such claims are doomed to fail. While prisons have a duty to protect inmates in their

care, “the Constitution does not require officials to investigate or otherwise correct wrongdoing after

it has happened.” Watson v. Dodd, No. 16-CV-1217-NJR, 2017 WL 120951, at *6 (S.D. Ill. Jan. 12,

2017) (citing Whitlock v. Brueggemann, 682 F.3d 567, 588-89 (7th Cir. 2012); see also Lee v. Kennedy, No.

19-CV-1277, 2019 WL 5196372, at *1 (C.D. Ill. Oct. 15, 2019) (“Further, Plaintiff does not have a

freestanding constitutional right to the investigation into another’s alleged wrongful activity.”) (citing

Rossi v. City of Chicago, 790 F.3d 729, 735 (7th Cir. 2015)). Moreover, “[p]rison grievance procedures

are not mandated by the First Amendment and do not by their very existence create interests protected

by the Due Process Clause, and so the alleged mishandling of [plaintiff’s] grievances by persons who

otherwise did not cause or participate in the underlying conduct states no claim.” Owens v. Hinsley, 635

F.3d 950, 953 (7th Cir. 2011).

        When a pro se plaintiff files a lawsuit with unrelated claims, this court’s practice is to allow him

to decide which claim (or group of related claims) to pursue in the instant case and to allow him to

decide whether to bring the remaining claims in separate lawsuits. This is the fairest solution to the

plaintiff because “the plaintiff as master of the complaint may present (or abjure) any claim [she] likes.”

Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009). Therefore, Mr. Scroggin will be given an opportunity

to file an amended complaint that includes only the related claims that he wants to pursue in this cause

of action. If he does not amend his complaint, or if the amended complaint also asserts unrelated

claims, the court on its own will pick which claim or claims will proceed in this case.

        Mr. Scroggin has also filed a motion for a preliminary injunction. He claims to be in a life or

death emergency because “the gangs are trying to kill [him].” ECF 4 at 1. He states he needs protective

custody “due to his current threats, assaults, rape, staff retaliation. Also filing prisoner complaint

creates bigger safety issue.” Id. at 2. He also wants a no-contact order against Officer Quinton Davis



                                                     4
USDC IN/ND case 3:20-cv-00441-DRL-MGG document 10 filed 07/08/20 page 5 of 6


whom he accuses of recently assaulting and sexually abusing him.2 He does not go beyond these

allegations in his motion, so the gravamen of his current situation can be derived from his complaint

only. Having read the complaint, the court is satisfied that Mr. Scroggin is not currently placed with

inmates whose revenge he fears. Therefore, he appears to be in no imminent danger and has not

established that a protective custody placement is the only means to assure his safety. He states that

protective custody is also required because of staff retaliation but he doesn’t explain how protective

custody would safeguard him from prison staff. Based on the available information, the court cannot

conclude that Mr. Scroggin will suffer irreparable harm absent injunctive relief. See Joelner v. Village of

Washington Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004) (one element of showing entitlement to

injunctive relief is establishing real danger of irreparable harm). In addition, deciding a motion for

injunctive relief requires evaluating the interests of the public and the movant. Here, unnecessary

intrusions into the management of prisons are generally disfavored. See 18 U.S.C. § 3626(a) (prison-

related injunctions must be necessary to remedy the violation and narrowly tailored); Westefer v. Neal,

682 F.3d 679, 683 (7th Cir. 2012) (“Prison officials have broad administrative and discretionary

authority over the institutions they manage.”). After considering the relevant factors, the court finds

that Mr. Scroggin has not demonstrated that he is entitled to injunctive relief. If the circumstances are

other than as described here, and substantiate a basis for injunctive relief, Mr. Scroggin may renew his

motion when he files his amended complaint.

           For these reasons, the court:

      (1) DENIES Mr. Scroggin’s motion for a preliminary injunction (ECF 4);

      (2) GRANTS him until August 7, 2020 to file an amended complaint that includes only related

           claims arising out of the same occurrence or series of occurrences; and




2   This allegation is not stated in the complaint.


                                                      5
USDC IN/ND case 3:20-cv-00441-DRL-MGG document 10 filed 07/08/20 page 6 of 6


   (3) CAUTIONS him that if he fails to respond by this deadline, or if the amended complaint

      persists in unrelated claims, the court will pick which claim(s) he’s allowed to proceed with in

      this case and dismiss the rest of them.

      SO ORDERED.

      July 8, 2020                                    s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                 6
